UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 20, 2016 Plumas Bancorp (Exact name of registrant as specified in its charter) California 000-49883 75-2987096 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 35 S. Lindan Avenue, Quincy, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (530) 283-7305 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. SIGNATURES Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) On January 20, 2016, the Board of Directors of Plumas Bancorp (the “Company”), increased the size of the Board of Directors by one and appointed Mr. Andrew J. Ryback as a member of the Company's Board of Directors effective January 20, 2016. Mr. Ryback will continue to serve as President and Chief Executive Officer of the Company, a positon he has held since November 16, 2011. As of the date of this Current Report on Form 8-K, Mr. Ryback has not been appointed to any Board committees of the Company and the Company has not yet identified any Board committees to which Mr. Ryback is expected to be appointed. There are no arrangements or understandings between Mr. Ryback and any other persons pursuant to which Mr. Ryback was appointed a director of the Company. Mr. Ryback has no direct or indirect material interest in any transaction required to be disclosed pursuant to Item 404(a) of Regulation S-K. Mr. Ryback will not receive additional compensation for his service on the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Plumas Bancorp (Registrant) January 21, 2016 By: /s/Richard L. Belstock Name: Richard L. Belstock Title: Chief Financial Officer
